DETAILED ACTION
This office action is responsive to communication filed on October 18, 2021.
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 1, that the Office Action appears to consider that the transistor Q4 (Figure 8) of Ignjatovic corresponds the variable impedance, and that the line ROW BUS2 (Figure 5) is coupled to VDD via the voltage level shifter 502 (Figure 5) and the voltage amplifier 802 (Figure 8).  However, even if the transistor Q4 might be considered to be a variable impedance, it couples the output line Ix of Figure 8 to the supply rail VDD, and not the line Vx.  The output of the voltage amplifier 802 is connected to the gate of the transistor Q4, and this gate is in fact isolated from the supply voltage VDD.
The Examiner respectfully disagrees.  The limitation of a variable impedance “coupling” the voltage output rail to a first supply rail of the pixel array is broad.  In Ignjatovic et al., the first supply rail (VDD) is connected to the voltage amplifier (802) via the variable impedance (Q4, see figure 8), with the non-inverting input (Vx) of the voltage amplifier (802) being connected to the voltage output rail (ROW BUS2) via the voltage level-shifter (502, see figure 5).  As such, the variable impedance (Q4) couples the voltage output rail (ROW BUS2
Applicant argues, with respect to claim 1, that the transistor Q4 is not the only device positioned between the line ROW BUS2 and the supply rail VDD, as there is also the voltage level shifter 502 and the voltage amplifier 802.
The Examiner respectfully disagrees.  The Examiner interprets a pixel to be comprised of elements 104, 106, 108 and 112 of figure 5.  The pixel (104, 106, 108, 112) is coupled to the first supply rail (VDD) via the input (In, Ix) of the current sensing circuit (402, see figure 5).  As shown in figure 8, the input of the current sensing circuit (Ix) is coupled to the first supply rail (VDD) via the variable impedance (Q4).  As such, the variable impedance (Q4) is the only device positioned between the pixel array (104, 106, 108, 112) and the supply rail (VDD).
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
All previous rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “the variable impedance is positioned between the pixel array and the supply rail”.  However, claim 1 recites a “first supply rail” and a “second supply rail”.  Therefore, it is unclear which supply rail “the supply rail” is referring to.  As such, claim 1 is deemed indefinite by the Examiner.
Claims 2-8 are indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.
Claim 9 recites “the variable impedance is positioned between the pixel array and the supply rail”.  However, claim 9 recites a “first supply rail” and a “second supply rail”.  Therefore, it is unclear which supply rail “the supply rail” is referring to.  As such, claim 9 is deemed indefinite by the Examiner.
Claims 10-12 are indefinite as depending from claim 9 and not remedying the deficiencies of claim 9.
For prior art purposes, the Examiner will interpret “the variable impedance is positioned between the pixel array and the supply rail” in claims 1 and 9, respectively, to instead read “the variable impedance is positioned between the pixel array and the first supply rail”.  Claims 1 and 9 may be amended in this manner in order to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignjatovic et al. (US 7,847,846).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1, 2, 4-6, 8-10 and 12 by reference.

	Consider claim 1, Ignjatovic et al. teaches:
	A pixel array (“large pixel arrays”, column 6, lines 50 and 51) comprising: 
	a first pixel (see figures 5 and 8) comprising a first transistor (Q3) having: its control node coupled to a first photodiode (The gate (i.e. control node) of Q3 is coupled to the photodetector (104) as shown in figure 5, and the photodetector (104) is a photodiode, column 12, lines 15-17.); 
	a first of its main conducting nodes coupled to a voltage output rail (The bottom conducting node of Q3 is coupled to ROW BUS2, as shown in figure 5); and 
	a second of its main conducting nodes coupled to a further voltage rail (The top conducting node of Q3 is coupled to ROW BUS1 via Q2, as shown in figure 5.); 
2) to a first supply rail (VDD) of the pixel array (ROW BUS2 is coupled to VDD via the voltage level shifter (502, figure 5) and voltage amplifier (802, figure 8), column 11, lines 33-39.), wherein only the variable impedance (Q4) is positioned between the pixel array and the first supply rail (The Examiner interprets a pixel to be comprised of elements 104, 106, 108 and 112 of figure 5.  The pixel (104, 106, 108, 112) is coupled to the first supply rail (VDD) via the input (In, Ix) of the current sensing circuit (402, see figure 5).  As shown in figure 8, the input of the current sensing circuit (Ix) is coupled to the first supply rail (VDD) via the variable impedance (Q4).  As such, the variable impedance (Q4) is the only device positioned between the pixel array (104, 106, 108, 112) and the supply rail (VDD).); and 
	a current source (404, figure 5) coupling the further voltage rail (ROW BUS1) to a second supply rail (i.e. ground) of the pixel array (i.e. via Q2 and Q3, see figure 5), wherein the variable impedance (Q4) is controlled based on the voltage level on the further voltage rail (i.e. due to the voltage amplifier (802) having its non-inverting input (+) coupled to the further voltage rail (ROW BUS1), as shown in figures 8 and 5.).

	Consider claim 2, and as applied to claim 1 above, Ignjatovic et al. further teaches a differential amplifier (voltage amplifier, 802, figure 8) having a first input coupled to the further voltage rail (i.e. due to the voltage amplifier (802) having its non-inverting input (+) coupled to the further voltage rail (ROW BUS1), as shown in figures 8 and 5.), a second input coupled to a reference voltage level (Vx, figure 8), and an output 

	Consider claim 4, and as applied to claim 1 above, Ignjatovic et al. further teaches the variable impedance (Q4) comprises a further transistor (Q4) coupled by its main current conducting nodes between the first supply rail (VDD) and the voltage output rail (ROW BUS2, as shown in figures 5 and 8).

	Consider claim 5, and as applied to claim 1 above, Ignjatovic et al. further teaches a second pixel comprising a second transistor having: its control node coupled to a second photodiode; a first of its main conducting nodes coupled to the voltage output rail; and a second of its main conducting nodes coupled to the further voltage rail (The invention is directed toward a large pixel array, column 6, lines 47-54.  As such, a second pixel of a row comprises a second photodiode (104) and a second transistor (112) coupled between ROW BUS1 and ROW BUS2 in figure 5.).

	Consider claim 6, and as applied to claim 1 above, Ignjatovic et al. further teaches the first pixel further comprises a first further transistor (Q1) coupling the control node of the first transistor (i.e. the gate of Q3) to a reset voltage rail (ROW BUS1, see figure 5, column 5, lines 13-15).

	Consider claim 8, and as applied to claim 1 above, Ignjatovic et al. further teaches the first pixel further comprises a transfer gate coupling the control node of the 

	Claim 9 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 10, and as applied to claim 9 above, Ignjatovic et al. further teaches prior to applying the voltage level to the control node of the first transistor (Q3), resetting the voltage level at the control node of the first transistor (Q3) by rendering conductive a first further transistor (Q1) of the first pixel (see column 3, lines 6-26).

	Consider claim 12, and as applied to claim 9 above, Ignjatovic et al. further teaches applying the voltage level to the control node of the first transistor (Q3) comprises activating a transfer gate coupling the control node of the first transistor to the photodiode (As detailed in column 12, lines 15-21, the invention may be implemented using a 4T pixel with a floating diffusion and transfer gate.).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (US 7,847,846) in view of Kozlowski et al. (US 6,697,111).

	Consider claims 7 and 11, and as applied to claims 1 and 9 above, Ignjatovic et al. further teaches that the first pixel further comprises a second further transistor (Q2), wherein the second further transistor (Q2) is configured to be rendered conductive during a read operation of a pixel voltage of the first pixel (see figure 5, column 3, lines 6-26).
	However Ignjatovic et al. does not explicitly teach that the second further transistor couples the first main conducting node of the first transistor to the voltage output rail.
	Kozlowski et al. similarly teaches a pixel (figure 4) having a photodiode (12) connected to the gate of an amplifying transistor (14), and of a row select transistor (18) for reading out the pixel voltage (column 5, lines 32-43).
	However, Kozlowski et al. additionally teaches that the row select transistor (18) couples a first main conducting node of the amplifying transistor (14) to a voltage output rail (20, see figure 4, column 5, lines 32-43).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second further transistor taught by Ignjatovic et al. be placed between the first transistor and the voltage output rail as taught by Kozlowski et al. as this only involves a simple substitution of one known element for another to obtain predictable results such as enabling readout of the pixel voltage.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (US 7,847,846) in view of Kususaki (US 2016/0223884).

	Consider claim 3, and as applied to claim 2 above, Ignjatovic et al. further teaches that the reference voltage level (Vx) is generated by a calibration circuit (voltage level-shifter, 502, figure 5, column 11, lines 33-39). 
	However, Ignjatovic et al. does not explicitly the reference voltage level is generated by a calibration circuit, the reference voltage level being variable at least as a function of temperature.	
	Kususaki similarly teaches a reference voltage generation unit (14, figure 1) for a pixel circuit (figure 1, paragraph 0022).
	However, Kususaki additionally teaches that the reference voltage level is variable at least as a function of temperature (see paragraphs 0072-0075).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the reference voltage taught by Ignjatovic et al. be variable at least as a function of temperature as taught by Kususaki for the benefit of reducing the possibility that dark current charges are erroneously determined as excessive charges (Kususaki, paragraph 0077).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696